Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

BY AND AMONG

HEARTLAND RECREATIONAL VEHICLES, LLC

(“BUYER”)

AND

DAVID E. FOUGHT, JEFFREY D. FOUGHT, PAUL R. CORMAN, ROBERT L. TIEDGE, , JOHN J.
MOHAMED, E. DALE FENTON, DAN E. VAN LIEW, SIDNAW CORPORATION, INC., AND LAURE R.
CUNNINGHAM

(COLLECTIVELY, THE “SELLERS”)

JANUARY 5, 2015

 

 

STOCK PURCHASE AGREEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1.   THE TRANSACTION   1    Section 1.1 Purchase and Sale of Company
Units   1    Section 1.2 Purchase Price   1    Section 1.3 Target Net Assets.  
2    Section 1.4 Post-Closing Purchase Price Adjustment.   2    Section 1.5
Escrow   5    Section 1.6 The Closing.   5    ARTICLE 2.   REPRESENTATIONS AND
WARRANTIES OF THE SELLERS   6    Section 2.1 Organization, Qualification, and
Corporate Power.   6    Section 2.2 Capitalization and Ownership.   6    Section
2.3 Authority   7    Section 2.4 Noncontravention; Consents and Approvals.   7
   Section 2.5 Equity Investments   8    Section 2.6 Financial Statements   8   
Section 2.7 Tangible Property   8    Section 2.8 Condition of Tangible Property
  8    Section 2.9 Absence of Material Adverse Changes, Etc.   8    Section 2.10
No Undisclosed Liabilities   8    Section 2.11 Tax Matters.   9    Section 2.12
Intellectual Property.   11    Section 2.13 Contracts; No Defaults.   11   
Section 2.14 Proceedings   12    Section 2.15 Labor and Employment Matters.   13
   Section 2.16 Employee Benefits.   13    Section 2.17 Environmental Matters.  
14    Section 2.18 Legal Compliance   16    Section 2.19 Permits   16    Section
2.20 Insurance   16    Section 2.21 Customers and Suppliers.   16    Section
2.22 Brokers’ Fees   16    Section 2.23 Book and Records; Bank Accounts.   16   
Section 2.24 Certain Business Relationships with the Company.   17    Section
2.25   17    Section 2.26.   17    Section 2.27.   17    Section 2.28 Legal
Employees.   17    Section 2.29 Retirement of Certain Payables and Receivables.
  17    ARTICLE 3.   REPRESENTATIONS AND WARRANTIES OF THE BUYER   17    Section
3.1 Organization   17    Section 3.2 Authorization of Transaction   17   
Section 3.3 Noncontravention.   18   

 

 

STOCK PURCHASE AGREEMENT i



--------------------------------------------------------------------------------

Section 3.4 Broker’s Fees   18    Section 3.5 Litigation   18    Section 3.6
Investment Intent   18    Section 3.7 Solvency   19   

ARTICLE 4.   INDEMNIFICATION

  19    Section 4.1 Indemnification by the Sellers   19    Section 4.2
Indemnification by the Buyer   19    Section 4.3 Claims for Indemnification.  
20    Section 4.4 Survival.   21    Section 4.5 Limitations.   21    Section 4.6
Manner of Payment   21   

ARTICLE 5.   TAX MATTERS

  21    Section 5.1 Tax Indemnification   22    Section 5.2 Straddle Period   22
   Section 5.3 Responsibility for Filing Tax Returns   22    Section 5.4 Refunds
and Tax Benefits   22    Section 5.5 Cooperation on Tax Matters; Tax Audits.  
23    Section 5.6 Certain Taxes and Fees   24    Section 5.7 Taxes and
Section 338(h)(10) Election   24    Section 5.8 Partial Contribution toward Tax
Gross-Up Amount.   24   

ARTICLE 6.   FURTHER AGREEMENTS

  25    Section 6.1 Access to Information; Record Retention; Cooperation.   25
   Section 6.2 Further Assurances   26    Section 6.3 Employee Matters.   26   

ARTICLE 7.   MISCELLANEOUS

  27    Section 7.1 Definitions and Usage   27    Section 7.2 Press Releases and
Announcements   30    Section 7.3 No Third-Party Beneficiaries   30    Section
7.4 Action to be Taken by Affiliates   30    Section 7.5 Entire Agreement   30
   Section 7.6 Succession and Assignment   30    Section 7.7 Counterparts;
Facsimile Signatures   30    Section 7.8 Headings   30    Section 7.9 Notices  
31    Section 7.10 Governing Law   31    Section 7.11 Amendments and Waivers  
32    Section 7.12 Severability   32    Section 7.13 Expenses   32    Section
7.14 Specific Performance   32    Section 7.15 Incorporation of Exhibits,
Schedules, and Attachments   32    Section 7.16 Submission to Jurisdiction   32
  

 

 

 

STOCK PURCHASE AGREEMENT ii



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (the “Agreement”) is dated as of January 5, 2015,
by and among Heartland Recreational Vehicles, LLC, an Indiana Limited Liability
Company (the “Buyer”), and David E. Fought, Jeffrey D. Fought, Paul R. Corman,
Robert L. Tiedge, John J. Mohamed, E. Dale Fenton, Dan E. Van Liew, Sidnaw
Corporation, Inc., and Laure R. Cunningham (collectively the “Sellers”). The
Buyer and the Sellers are sometimes respectively referred to as “Party”, and
collectively referred to as the “Parties.” Capitalized terms used in this
Agreement and not otherwise defined are defined in Section 7.1.

RECITALS

 

  1.

Collectively and by varied percentage, the Sellers own all of the issued and
outstanding membership units of DRV, LLC and Cruiser RV, LLC (“CRV” and “DRV”
respectively and collectively as the “Company” and/or the “Companies”).

 

  2.

The Companies manufacture and sell travel trailers, travel trailer toy haulers,
fifth wheels, and fifth wheel toy haulers (the “Business”).

 

  3.

Buyer is a wholly-owned subsidiary of Thor Industries, Inc.

 

  4.

The Sellers desire to sell to the Buyer, and the Buyer desires to purchase from
the Sellers, all of the issued and outstanding membership units of the Company
(collectively the “Company Units”) for the consideration set forth below,
subject to the terms and conditions of this Agreement.

 

  5.

Through separate agreements with DEEG Holdings, LLC and Howe Group, LLC, Buyer
also desires to acquire simultaneously with the closing of the transaction
contemplated in this Agreement certain real estate (the “Real Estate” herein)
which is leased to the Company and used in the Business, for the sum of
$3,240,000.00.

NOW, THEREFORE, in consideration of the representations, warranties, covenants,
and agreements contained in this Agreement and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties agree as
follows:

Article 1.     THE TRANSACTION

Section 1.1 Purchase and Sale of Company Units. Upon and subject to the terms
and conditions of this Agreement, at the Closing (as defined below) the Sellers
shall sell, transfer, convey, assign, and deliver to the Buyer, and the Buyer
shall purchase, acquire, and accept from the Sellers, the Company Units.

Section 1.2 Purchase Price. The purchase price to be paid by the Buyer to the
Sellers at the Closing for the Company Units shall be Forty-Four Million One
Hundred Seventy-One Thousand Nine Hundred Eight Dollars ($44,171,908.16) (the
“Base Purchase Price (as adjusted, the “Closing Purchase Price”). The Closing
Purchase Price shall be subject to adjustment as set forth in Section 1.4 below
(as adjusted, the “Purchase Price”). At Closing, Thirty-Nine Million One Hundred
Seventy-One Thousand Nine Hundred Eight Dollars ($39,171,908.16) of the Closing
Purchase Price shall be payable by Buyer by wire transfer to

 

 

STOCK PURCHASE AGREEMENT



--------------------------------------------------------------------------------

accounts designated by Sellers in Exhibit 1.2 hereof and Five Million Dollars
($5,000,000.00) of the Closing Purchase Price (the “Escrow Amount”) shall be
paid by the Buyer to Morgan Stanly Smith Barney, LLC (the “Escrow Agent”) to be
held pursuant to the provisions of Section 1.5 (the “Escrow”).

Section 1.3 Target Net Assets. The Target Net Assets shall be Twelve Million Two
Hundred Eleven Thousand Six Hundred Thirty-one Dollars ($12,211,631.00) (the
“Target Net Assets”). Net Assets were, and for the post-closing adjustment shall
be, determined using Exhibit 1.3. To the extent that Exhibit 1.3 does not
address any procedure necessary for the post-closing adjustment, then such
procedures shall be determined using the past practices of the Company to the
extent such practices comply with GAAP. In the instance in which any past
practice was not GAAP-compliant, the parties shall apply GAAP practices
determined by the Buyer. The term “Net Assets” shall have the meaning and will
be calculated as set forth on Exhibit 1.3 attached hereto.

Section 1.4 Post-Closing Purchase Price Adjustment.

(a)       As promptly as practicable, but no later than sixty (60) days after
the Closing Date, the Sellers’ Representative will cause to be prepared and
delivered to the Buyer a certificate (the “Closing Certificate”) setting forth a
calculation of the Net Assets of the Company as of the Effective Date (the
“Closing Net Assets”), which shall be prepared in accordance with the practices
outlined in Section 1.3 hereof. The Buyer and Company will assist the Sellers in
the preparation of the Closing Certificate and will provide the Sellers’
Representative and the Sellers’ Representative’s independent accountants access
at all reasonable times to the Company’s personnel and properties, books, and
records for such purpose, including access to the inventories in order to
conduct the inventory count as set forth in Section 1.4(e) hereof. The Closing
Certificate shall in respect of the Closing Net Assets reflected thereon,
present fairly in all material respects the Net Assets of the Company as of the
close of business on December 31, 2014. The Buyer shall have thirty (30) days
from the date on which the Closing Certificate is due to review the certificate
(the “Review Period”). The Buyer and its accountants shall be provided with
customary access to the work papers of the Sellers’ Representatives in
connection with such review, subject to the execution of customary
confidentiality and other undertakings. If the Buyer disagrees in any respect
with any item or amount shown or reflected in the Closing Certificate or with
the calculation of the Closing Net Assets, the Buyer may, on or prior to the
last day of the Review Period, deliver a notice to the Sellers’ Representative
setting forth, in reasonable detail, each disputed item or amount and the basis
for the Buyer’s disagreement therewith (the “Dispute Notice”). The Dispute
Notice shall set forth the Buyer’s position as to the proper Closing Net Assets.
If no Dispute Notice is received by the Sellers’ Representative on or prior to
the last day of the Review Period, the Closing Certificate shall be deemed
accepted by the Buyer, whereupon (1) the Closing Net Assets reflected on the
Closing Certificate shall be deemed to be the “Final Net Assets,” and (2) the
Buyer or the Sellers, as the case may be, will pay to the other Party the amount
owing in accordance with Section 1.4(d) hereof. In the event that the Buyer
timely delivers a Dispute Notice to the Sellers’ Representative, the Buyer or
the Sellers, as the case may be, will pay to the other Party any undisputed
portion of the amount determined under Section 1.4(d) hereof which would be
payable regardless of how the matters set forth in

 

 

STOCK PURCHASE AGREEMENT 2



--------------------------------------------------------------------------------

the Dispute Notice are resolved (the “Undisputed Amount”). Any amount payable by
Sellers under this Section 1.4(a) shall not be paid with funds from the Escrow.

(b)       For fourteen (14) days after the Sellers’ Representative receipt of a
Dispute Notice, if any, the Parties shall endeavor in good faith to resolve by
mutual agreement all matters in the Dispute Notice. In the event that the
Parties are unable to resolve by mutual agreement any matter in the Dispute
Notice within such 14-day period, the Buyer and the Sellers hereby agree that
they shall engage McGladery LLP or such other firm as the parties may mutually
agree upon in writing (the “Independent Accounting Firm”) in respect of this
Section 1.4. The Sellers and the Buyer shall submit the disputed matters, as
described in the Dispute Notice, together with such arguments as either of them
choose to make in connection therewith, in writing to the Independent Accounting
Firm within twenty (20) days after the Independent Accounting Firm’s engagement.

(c)       The Sellers and the Buyer shall use commercially reasonable efforts to
cause the Independent Accounting Firm to resolve the disputed matters based upon
the materials submitted to it pursuant to the last sentence of Section 1.4(b)
hereof within thirty (30) days following the submission of such materials. The
Independent Accounting Firm shall determine, based solely on presentations by
the Sellers and the Buyer, and not by independent review, only those issues in
dispute specifically set forth in the Dispute Notice and shall render a written
report to the Sellers and the Buyer (the “Adjustment Report”) in which the
Independent Accounting Firm shall, after considering all matters set forth in
the Dispute Notice, determine what adjustments, if any, should be made to the
Closing Certificate solely as to the disputed items and shall determine the
appropriate Final Net Assets on that basis. The Adjustment Report shall set
forth, in reasonable detail, the Independent Accounting Firm’s determination
with respect to each of the disputed items or amounts specified in the Dispute
Notice, and the revisions, if any, to be made to the Closing Certificate and the
Closing Net Assets, together with supporting calculations. In resolving any
disputed item, the Independent Accounting Firm: (i) shall be bound to the
principles of this Agreement, including those stated in this Section 1.4,
(ii) shall limit its review to matters specifically set forth in the Dispute
Notice, and (iii) shall not assign a value to any item higher than the highest
value for such item claimed by either Party or less than the lowest value for
such item claimed by either Party. All fees and expenses relating to the work of
the Independent Accounting Firm shall be borne by the Sellers, on the one hand,
and by the Buyer, on the other hand, in inverse proportion as they may prevail
on the matters resolved by the Independent Accounting Firm (such inverse
proportion for each Party shall be the positive value obtained by each Party by
dividing (1) the difference of (A) the amount of the Closing Net Assets proposed
by such Party and (B) the amount of the Final Net Assets established by the
Independent Accounting Firm by (2) the difference between (A) the amount of the
Closing Net Assets proposed by the Sellers and (B) the amount of Closing Net
Assets proposed by the Buyer), which proportionate allocation will also be
determined by the Independent Accounting Firm and be included in the Adjustment
Report. The Adjustment Report, absent fraud, shall be final and binding upon the
Buyer and the Sellers, shall be deemed a final arbitration award that is binding
on each of the Buyer and the Sellers, and no Party shall seek further recourse
to courts, other tribunals

 

 

STOCK PURCHASE AGREEMENT 3



--------------------------------------------------------------------------------

or otherwise, other than to enforce to the Adjustment Report. Judgment may be
entered to enforce the Adjustment Report in any court having proper
jurisdiction.

(d)       Effective upon the end of the Review Period (if a timely Dispute
Notice is not delivered), or upon the resolution of all matters set forth in the
Dispute Notice by mutual agreement of the Parties or by the issuance of the
Adjustment Report (if a timely Dispute Notice is delivered), the Closing
Purchase Price shall be (i) increased dollar-for-dollar by the amount by which
the Final Net Assets exceeds the Target Net Assets or (ii) decreased
dollar-for-dollar by the amount by which the Final Net Assets is less than the
Target Net Assets. Any adjustment to the Closing Purchase Price pursuant to this
Section 1.4 shall be paid by the Buyer or the Sellers, as the case may be, as
follows:

(i)       if a timely Dispute Notice is not delivered, on the fifth
(5th) Business Day following the end of the Review Period, or

(ii)       if a timely Dispute Notice is delivered, (A) with respect to
Undisputed Amounts paid pursuant to the second to last sentence of
Section 1.4(a), on the fifth (5th) Business Day following the delivery of a
Dispute Notice to the Sellers, and (B) on the fifth (5th) Business Day following
the resolution of all matters set forth in the Dispute Notice by mutual
agreement of the Parties or on the fifth (5th) Business Day following the date
on which the Adjustment Report has been received by the Sellers’ Representative
and the Buyer less any payment made by the Buyer or the Seller, as the case may
be, as described in the foregoing clause (A).

Any such payments shall be made by wire transfer of immediately available funds
to an account or accounts designated by the Buyer or the Sellers’
Representative, as the case may be, at least two (2) Business Days prior to the
applicable payment date. Any amounts payable by Sellers under this
Section 1.4(d) shall not be paid from the Escrow.

(e)       On the morning of the Closing Date and prior to the Company opening
for business, the Company shall commence a complete physical identification of
its inventory and count thereof as of the Closing. The Sellers’ Representative
and the Buyer, and each of their respective representatives and accountants,
shall be entitled (i) to have unrestricted access to observe, and make inquiries
with regard to, the foregoing inventory count, and (ii) to test and sample such
inventory during the course of such inventory count. Any disagreement between
the Parties with respect to the inventory count, but not the value of such
inventory, shall be resolved at the time of the inventory count, subject to the
ability of Sellers to provide an inventory count listing as of the end of the
inventory count procedures on that date. This inventory count will be utilized
by the Parties in the determination of the Closing Net Assets. Buyers and
Sellers agree to use their best efforts to adjust any inventory count that is,
or appears to be, incorrect based on a review of the inventory compilation
prepared by the Company utilizing the counts from the inventory count
procedures. If Buyer, prior to final determination of the Closing Net Assets or
Final Net Assets, determines that any inventory count appears incorrect or
unreasonable, Buyer shall not be bound by the incorrect inventory count when
determining the Closing Net Assets or Final Net Assets, as applicable, but shall
instead use an adjusted inventory count and shall disclose to Sellers the
methodology used by Buyer to determine the adjusted inventory count. Sellers
shall have a

 

 

STOCK PURCHASE AGREEMENT 4



--------------------------------------------------------------------------------

reasonable opportunity to make inquiries with regard to the adjusted inventory
count and Buyer’s methodology.

Section 1.5 Escrow. Buyer shall deliver the Escrow Amount to the Escrow Agent
for deposit into an escrow account (the “Escrow Account”) established pursuant
to the terms of an escrow agreement in the form attached hereto as Exhibit 1.5
(the “Escrow Agreement”) among Buyer, Sellers’ Representative, and the Escrow
Agent. The Escrow Amount is to be held in an interest-bearing account pursuant
to the Escrow Agreement and, together with all income earned thereon, will serve
as security to satisfy claims for indemnity pursuant to Article 4 and any other
obligations of Sellers allowable hereunder. On the six month anniversary of the
Closing Date, an amount equal to twenty-five percent (25%) of the original
amount less any withdraws and claims (even if not yet resolved) made from or
against the account prior to the six month anniversary of the Closing Date shall
be distributed to the Sellers. On the twelve month anniversary of the Closing
Date, all funds contained in the escrow account in excess of the sum of fifty
percent (50%) of the original amount plus any claims (even if not yet resolved)
made from or against the account prior to the twelve month anniversary of the
Closing Date shall be distributed to the Sellers. On the eighteen month
anniversary of the Closing Date, all funds contained in the escrow account in
excess of the sum of twenty-five percent (25%) of the original amount plus any
claims (even if not yet resolved) made from or against the account prior to the
eighteen month anniversary of the Closing Date shall be distributed to the
Sellers. On the two year anniversary of the Closing Date, if Buyer has not
asserted claims in excess of the amount then held in the Escrow Account against
one or more of the Sellers’ Indemnified Parties, then Buyer shall instruct the
Escrow Agent to release from the Escrow Account (and deliver to Seller) an
amount equal to (i) the amount in the Escrow Account minus (ii) the sum of the
then asserted (but not yet resolved) claims. For purposes of this Section 1.5,
the term “claim” shall be defined as indicated in Exhibit 1.5 hereof and that
value of any such “claim” shall be determined as provided in Exhibit 1.5.

Section 1.6 The Closing.

(a)       Time and Location. The closing of the purchase and sale of the Company
Units and the consummation of the other transactions contemplated herein (the
“Closing”) shall take place at Thor Industries, Inc., 601 East Beardsley,
Elkhart, IN, at 7:00 a.m. (local time) on January 5, 2015, or at such other date
as the Parties may mutually agree in writing (the “Closing Date”). The Closing
shall be deemed effective as of January 1, 2015 12:01 a.m. For clarity purposes,
Sellers shall maintain all insurance applicable to DRV and CRV through
January 5, 2015.

(b)       Actions at the Closing.

At the Closing:

(i)       the Sellers shall deliver (or cause to be delivered) to the Buyer the
various certificates, instruments, agreements, and documents required to be
delivered pursuant to this Agreement;

(ii)       the Buyer shall deliver (or cause to be delivered) to the Sellers’
Representative the various certificates, instruments, agreements, and documents
required to effectuate the transactions contemplated herein;

 

 

STOCK PURCHASE AGREEMENT 5



--------------------------------------------------------------------------------

(iii)       the Sellers shall deliver to the Buyer certificates evidencing all
of the Company Units, duly endorsed in blank or with stock powers duly executed
by the Seller, free and clear of all Encumbrances (as hereinafter defined);

(iv)       the Sellers’ Representative shall deliver (or shall cause to be
delivered) to the Buyer the minute books, stock books, ledgers and registers,
corporate seals, and other similar corporate records of the Company;

(v)       Buyer shall receive deeds from DEEG Holdings, LLC and Howe Group, LLC
for real estate at which the Company operates; and

(vi)       the Buyer shall deliver amounts as specified in Section 1.2 hererof.

Article 2.       REPRESENTATIONS AND WARRANTIES OF THE SELLERS

The Sellers, jointly and severally, represent and warrant to the Buyer as
follows:

Section 2.1 Organization, Qualification, and Corporate Power.

(a)       DRV and CRV are entities duly organized, validly existing and in good
standing under the laws of the State of Indiana, and they are duly qualified to
conduct business in the jurisdictions set forth on Section 2.1(a) of the
Disclosure Schedule. CRV has made a valid election effective July 12, 2004 to be
treated as an S Corporation within the meaning of Section 1361 and 1362 of the
code and on the date of election and at all times since the election been
qualified to conduct business as a Subchapter S Corporation under applicable
laws. DRV and CRV have all requisite corporate power and authority to carry on
the business in which it is now engaged and to own and use the properties now
owned and used by it.

(b)       The Sellers have made available to the Buyer correct and complete
copies of the Organizational Documents of DRV and CRV (as amended to date) and
have made available to the Buyer the minute books and stock records of DRV and
CRV.

Section 2.2 Capitalization and Ownership.

(a)       The authorized membership units of CRV consists of 1,000 units of
which 1,000 units are issued and outstanding to the Members as set forth on
Section 2.2(a) of the Disclosure Schedule. The authorized membership units of
DRV consists of 3,454.54 units of which 3,454.54 units are issued and
outstanding to the Members as set forth on Section 2.2(a) of the Disclosure
Schedule. The issued and outstanding units of CRV and DRV, collectively,
constitute the Company Units.

(b)       All of the Company Units are duly authorized, validly issued, fully
paid, and nonassessable. There are no outstanding or authorized securities
convertible into, exchangeable for, or carrying the right to acquire equity
securities of the Company or any subscriptions, warrants, options, rights
(including preemptive rights), or other arrangements or commitments obligating
the Company to issue or dispose of any of its securities or any ownership
interest therein. The Sellers hold of record and own beneficially all of the
Company Units, free and clear of any Taxes, liens, options, warrants, purchase
rights, contracts, commitments, equities, charges, claims, pledges, voting
trusts, voting agreements, proxies, security holder or similar agreements,
encumbrances, or restrictions on transfer (other than applicable securities law

 

 

STOCK PURCHASE AGREEMENT 6



--------------------------------------------------------------------------------

restrictions) (“Encumbrances”), other than those restrictions on transfers, if
any, contained in the Company’s Organizational Documents and set forth on
Section 2.2(b) of the Disclosure Schedule. The consummation of the transactions
contemplated hereby will not cause any Encumbrance to be created or suffered
upon the Company Units, other than Encumbrances created or suffered by the
Buyer.

Section 2.3 Authority. The Sellers have all requisite power, authority, and
legal capacity to execute and deliver this Agreement and to perform his, her, or
its obligations hereunder. This Agreement and such other agreements and
instruments contemplated hereby have been, or will be on the Closing Date, duly
and validly executed and delivered by the Sellers and constitute (or will
constitute on the Closing Date), assuming the due authorization, execution, and
delivery by the other parties thereto, valid and binding obligations of the
Sellers, enforceable against the Sellers in accordance with their respective
terms, except that such enforcement may be subject to or limited by (a) the
effect of applicable bankruptcy, insolvency, reorganization, moratorium ,and
similar Legal Requirements related to or affecting the rights of creditors
generally, and (b) the effect of general principles of equity (regardless of
whether enforceability is considered in a proceeding of law or in equity).

Section 2.4 Noncontravention; Consents and Approvals.

(a)       Except as set forth in Section 2.4 of the Disclosure Schedule, neither
the execution and delivery of this Agreement by the Sellers, nor the
consummation by the Sellers of the transactions contemplated hereby, will
(i) conflict with or violate any provision of the Organizational Documents of
the Company, (ii) conflict with, result in a Breach of, constitute (with or
without due notice or lapse of time) a default under, result in the loss of
benefit under, result in the acceleration of, create in any Person the right to
accelerate, terminate, modify or cancel, or require any notice, consent, or
waiver under, any contract, lease, sublease, license, sublicense, franchise,
permit, indenture, agreement or mortgage for borrowed money, instrument of
indebtedness, Encumbrance (as hereinafter defined), or other arrangement to
which any of the Sellers or the Company is a party or by which the Sellers or
the Company is bound or to which any of their respective assets is subject,
(iii) result in the imposition of any Encumbrance upon the Company Units,
(iv) result in the imposition of any Encumbrance upon any assets of the Company,
or (v) assuming the filings, registrations, notifications, authorizations,
consents, and approvals referred to in Section 2.4(b) hereof have been obtained
or made, as the case may be, violate any Legal Requirement applicable to any of
the Sellers or the Company.

(b)       No filing or registration with, notification to, or authorization,
consent, or approval of any Governmental Authority is required in connection
with the execution and delivery of this Agreement by Sellers or the performance
by Sellers of his, her, or its obligations hereunder, except (i) compliance with
any applicable filing requirements of the Hart-Scott-Rodino Antitrust
Improvement Act (the “HSR Act”), (ii) those that become applicable as a result
of matters specifically related to the Buyer or its Affiliates, or (iii) such
other consents, approvals, orders, authorizations, notifications, registrations,
declarations, and filings, the failure of which to be obtained or made would not
have a Material Adverse Effect.

 

 

STOCK PURCHASE AGREEMENT 7



--------------------------------------------------------------------------------

Section 2.5 Equity Investments. Except as set forth on Section 2.5 of the
Disclosure Schedule, the Company does not control, directly or indirectly, or
have any direct or indirect equity ownership or participation in, any other
Person.

Section 2.6 Financial Statements. Sellers have delivered to Buyer: (a) an
internally-prepared balance sheet of the Companies as of December 31, 2013
(including the notes thereto, the “December 2013 Balance Sheet”), and the
related statements of income and cash flow for the fiscal year then ended
(“Annual Income Statement” and collectively, with the Balance Sheet all of which
have been subjected to review procedures by the Company’s independent accounting
firm, Porte & Brown (the “Annual Financial Statements”)), and (b) an internally
prepared balance sheet of the Companies as of June 30, 2014 (the “Interim
Balance Sheet”), and the related internally prepared statements of income as of
June 30, 2014 (the “Interim Income Statement” and, collectively with the Interim
Balance Sheet, the “Interim Financial Statements”). The Annual Financial
Statements and Interim Financial Statements fairly present in all material
respects the financial condition and the results of operations of the Companies
as of the respective dates and for the respective periods referred to in such
Annual Financial Statements or Interim Financial Statements, all in accordance
with GAAP except as otherwise disclosed on Schedule 2.6 hereof.

Section 2.7 Tangible Property. The Company owns or leases all buildings, plants,
structures, machines, equipment, and other tangible property reflected on the
December 2013 Balance Sheet and the Interim Balance Sheet or otherwise used by
the Company in the conduct of the Business as presently conducted (other than
property sold, consumed, or otherwise disposed of in the Ordinary Course of
Business since the date of the Interim Balance Sheet) (the “Tangible Property”),
free and clear of all Encumbrances, except for Encumbrances listed on
Section 2.7 of the Disclosure Schedule.

Section 2.8 Condition of Tangible Property. (a) The Tangible Property is in
operating condition and repair, is free from material defects, and is adequate
for the uses to which the Tangible Property is being used at Closing, ordinary
wear and tear excepted, and (b) none of the Tangible Property is in need of
maintenance or repairs except for ordinary, routine maintenance and repairs that
would not result in a Material Adverse Effect. The Tangible Property is
sufficient for the continued conduct of the Business after the Closing in
substantially the same manner as conducted by the Company prior to the Closing.

Section 2.9 Absence of Material Adverse Changes, Etc. From the date of the
Interim Balance Sheet until the date hereof, there has not been any events which
have resulted in or could reasonably expected to result in a Material Adverse
Effect.

Section 2.10 No Undisclosed Liabilities. Except as set forth in Section 2.10 of
the Disclosure Schedule, the Company does not have any liability, whether known
or unknown, contingent or otherwise, except for (a) liabilities shown on the
Interim Balance Sheet, (b) liabilities of the type reflected on the Interim
Balance Sheet which have arisen since the date of the Interim Balance Sheet in
the Ordinary Course of Business, (c) contractual liabilities (other than
liabilities arising as a result of a default thereunder) incurred in the
Ordinary Course of Business, and (d) liabilities which are deemed immaterial.
For purposes of this section “immaterial” shall mean any liability with a
reasonably assessed value of less than Fifteen Thousand Dollars ($15,000.00)

 

 

STOCK PURCHASE AGREEMENT 8



--------------------------------------------------------------------------------

Section 2.11 Tax Matters.

(a)        For purposes of this Agreement, “Taxes” (including with correlative
meaning “Tax”) shall mean: (i) any and all taxes, and any and all other charges,
fees, levies, duties, deficiencies, customs, or other similar assessments or
liabilities in the nature of a tax, including without limitation any income,
gross receipts, ad valorem, net worth, premium, value-added, alternative or
add-on minimum, excise, severance, stamp, occupation, windfall profits, real
property, personal property, assets, sales, use, capital stock, capital gains,
documentary, recapture, transfer, transfer gains, estimated, withholding,
employment, unemployment insurance, unemployment compensation, social security,
business license, business organization, environmental, payroll, profits,
license, lease, service, service use, gains, franchise, and other taxes imposed
by any Governmental Authority; (ii) any interest, fines, penalties, assessments,
or additions resulting from, attributable to, or incurred in connection with any
items described in this paragraph or any contest or dispute thereof; and
(iii) any items described in this Section 2.11(a) that are attributable to
another Person but that the Company is liable to pay by Legal Requirement, by
contract, or otherwise. For purposes of this Agreement, “Tax Returns” means all
any and all reports, returns, declarations, statements, forms, or other
information supplied to a Taxing Authority (as defined below). For purposes of
this Agreement, “Taxing Authority” means any applicable Governmental Authority
responsible for the imposition of Taxes.

(b)        For all open periods under the applicable statute of limitations, the
Company has timely filed all Tax Returns of the type and in the jurisdictions
identified in Schedule 2.11(b) of the Disclosure Schedule. All such Tax Returns
were correct and complete in all material respects and were prepared in
substantial compliance with all applicable Legal Requirements and all Taxes
shown to be due and owing by the Company on any such Tax Return have been paid
timely. There are no liens for Taxes (other than Taxes not yet due and payable)
upon any of the assets of the Company.

(c)        Except as disclosed on Section 2.11(c) of the Disclosure Schedule, no
foreign, federal, state, or local tax audits or administrative or judicial Tax
proceedings are pending or being conducted with respect to the Company. The
Company has not received from any Taxing Authority (including in jurisdictions
where the Company has not filed Tax Returns) any written (i) notice indicating
an intent to open an audit or other review, (ii) request for information related
to Tax matters, or (iii) notice of deficiency or proposed adjustment for any
amount of Tax proposed, asserted, or assessed by any Taxing Authority against
the Company. Section 2.11(c) of the Disclosure Schedule lists all federal,
state, local, and foreign income and non income Tax Returns filed with respect
to the Company for all open taxable periods and indicates those Tax Returns that
have been audited and/or those Tax Returns that currently are the subject of
audit. The Sellers have delivered to Buyer correct and complete copies of all
federal, foreign and state income and non-income Tax Returns, examination
reports, and statements of deficiencies assessed against or agreed to by the
Company filed or received for all open taxable periods.

 

 

STOCK PURCHASE AGREEMENT 9



--------------------------------------------------------------------------------

(d)        The Company does not have Liability for the Taxes of any Person
(other than the Company) under Treasury Regulation §1.1502-6 (or any similar
provision of state, local, or foreign law), as a transferee or successor, by
contract, or otherwise.

(e)        No claim has been made in writing or question or inquiry made by a
taxing authority in a jurisdiction where the Company does not file Tax Returns
to the effect that the Company is or may be subject to taxation by that
jurisdiction.

(f)        The Company has not been a member of an affiliated, consolidated,
combined, or unitary group for Tax purposes, or made any election or
participated in any arrangement whereby any Tax liability or any Tax asset of
the Company was determined or taken into account for Tax Purposes with reference
to or in conjunction with any Tax liability or Tax asset of any other person.

(g)        The Company is not a party to any tax sharing agreement or to any
other agreement or arrangement, as a result of which liability of the Company to
any taxing authority is determined or taken into account with reference to the
activities of any other person, and the Company is not currently under any
obligation to pay any amounts as a result of having been a party to such an
agreement or arrangement, regardless of whether such tax is imposed on the
Company.

(h)        The Company is in compliance with, and its records contain all
information and documents (including properly completed IRS Forms W-9) necessary
to comply with, all applicable information reporting and Tax withholding
requirements under applicable Tax laws, and such records identify with
specificity all accounts subject to backup withholding under Section 3406 of the
Code.

(i)        The Company has disclosed on their federal income Tax Return all
positions taken therein that could give rise to substantial understatement of
federal income Tax within the meaning of Section 6662 of the Code.

(j)        The Company has not participated in any reportable transaction, as
defined in Treasury Regulation Section 1.6011-4(b)(1), or a transaction
substantially similar to a reportable transaction.

(k)        The Company has never had a permanent establishment in any country
other than the United States, or has engaged in a trade or business in any
country other than the United States that subjected it to Tax in such country.

(l)        All individuals working for the Companies have been properly
classified as an employee or an independent contractor.

(m)        The Company maintains on file all Tax-free reseller exemption
certificates for sales Tax purposes for those customers for which sales tax was
not collected.

(n)        The Company is not a party to any agreement, contract, arrangement,
or plan that has resulted or would result, separately or in the aggregate, in
the payment of any “excess parachute payment” within the meaning of Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”) (or any
corresponding provision of state, local, or foreign Tax law). The Company has
not been a United States real property holding corporation within the meaning of
Code § 897(c)(2) during the

 

 

STOCK PURCHASE AGREEMENT 10



--------------------------------------------------------------------------------

applicable period specified in Code § 897(c)(1)(A)(ii). The Company will not be
required to include any item of income in, or exclude any item of deduction
from, taxable income for any taxable period (or portion thereof) ending after
the Closing Date as a result of any:

(i)        change in method of accounting for a taxable period ending on or
prior to the Closing Date;

(ii)        “closing agreement” as described in Code § 7121 (or any
corresponding or similar provision of state, local or foreign income Tax law)
executed on or prior to the Closing Date;

(iii)        intercompany transactions or any excess loss account described in
Treasury Regulations under Code § 1502 (or any corresponding or similar
provision of state, local or foreign income Tax law);

(iv)        installment sale or open transaction disposition made on or prior to
the Closing Date;

(v)        prepaid amount received on or prior to the Closing Date; or

(vi)        discharge of indebtedness income pursuant to Code Section 108(i).

(o)        The Company has not distributed stock of another Person, or has had
its stock distributed by another Person, in a transaction that was purported or
intended to be governed in whole or in part by Code § 355 or Code § 361.

Section 2.12 Intellectual Property.

(a)Section 2.12(a) of the Disclosure Schedule contains a correct and complete
list of all patent applications, registered marks, and registered copyrights
that are owned (pursuant to license agreements or otherwise) by the Company.

(b)        Except as set forth in Section 2.12(b) of the Disclosure Schedule,
the Company (i) owns and possesses all right, title, and interest, free and
clear of all Encumbrances, to all patents, registered marks, and copyrights
owned by it and set forth on Schedule 2.12(a) of the Disclosure Schedules, or
(ii) has a valid and enforceable license to use all patents, registered marks,
copyrights, and software used by it (the “Company Intellectual Property”).

(c)To the knowledge of Sellers, the operation of the Business as currently
conducted does not infringe, misappropriate, or otherwise conflict with any
intellectual property rights of any third party. No third party has infringed,
misappropriated, or otherwise conflicted with any of the Company Intellectual
Property, except as set forth in Schedule 2.14. Notwithstanding the generality
of any other representations or warranty in this Agreement, the representations
and warranties contained in this Section 2.12 shall be deemed to contain the
only representations and warranties in this Agreement with respect to Company
Intellectual Property.

Section 2.13 Contracts; No Defaults.

(a)        Schedule 2.13(a) of the Disclosure Schedules identifies each of the
following Contracts to which the Company is a party: (i) the performance of
services or

 

 

STOCK PURCHASE AGREEMENT 11



--------------------------------------------------------------------------------

delivery of goods or materials by Company, the performance of which involves
consideration in excess of $25,000, other than purchase orders received in the
Ordinary Course of Business; (ii) the performance of services or delivery of
goods or materials to Company, the performance of which involves consideration
in excess of $25,000, other than purchase orders issued in the Ordinary Course
of Business; (iii) for borrowed money, other than trade debt incurred by Company
in the Ordinary Course of Business; (iv) the lease, license, installment, and
conditional sales affecting the ownership of, leasing of, title to, or use of
any personal property with annual payments in excess of $25,000; (v) licensing
with respect to Company Intellectual Property Assets to which Company is a party
other than commercially available software; (vi) joint venture or partnership or
other similar arrangement involving a sharing of profits, losses, costs, or
liabilities by Company with any other Person; (vii) capital expenditures in
excess of $50,000; (viii) guaranty with respect to performance of any other
Person by Company; (ix) profit sharing, stock option, stock purchase, stock
appreciation, deferred compensation, severance, or other plan or arrangement for
the benefit of the current or former directors, officers, and employees of a
Sellers; (x) collective bargaining agreement; (xi) for the employment of any
individual on a full-time, part-time, consulting, or other basis providing
annual compensation in excess of $75,000 or providing severance benefits;
(xii) under which Company has advanced or loaned any amount to its directors,
officers, and employees; (xiii) the subject matter of which is confidentiality
or non-competition except that which may be implied by law; (xiv) any other
agreement to which one of the Companies is a party that involves any transaction
greater than $15,000 in value; and (xv) each amendment in respect of any of the
foregoing.

(b)        Except as set forth in Schedule 2.13(b) of the Disclosure Schedules,
each Contract identified or required to be identified in Section 2.13(a) of the
Disclosure Schedule (i) is legal, valid, binding, in full force and effect and
valid and enforceable against Company as a party thereto and, to Sellers’
Knowledge, the other parties thereto, in accordance with its terms, except to
the extent that the lack of validity or enforceability would not result in a
Material Adverse Change, and (ii) the consummation of the transactions
contemplated in this Agreement will not cause the failure of such Contract to be
legal, valid, binding, in full force and effect and enforceable on identical
terms following the consummation of the transactions. Seller has made available
to Buyer a correct and complete copy of each written Contract identified in
Section 2.13(a) of the Disclosure Schedule.

(c)        Except as set forth in Section 2.13(c) of the Disclosure Schedule
(i) Seller is in compliance in all material respects with each Contract
identified in Section 2.13(a) of the Disclosure Schedule under which Company has
or had any obligation or liability or by which Company is bound and (ii) each
other Person that has any obligation or liability under any Contract identified
in Section 2.13(a) of the Disclosure Schedule under which Company has any rights
is in compliance in all material respects with such Contract.

Section 2.14 Proceedings. Except as set forth on Section 2.14 of the Disclosure
Schedule, there is no (a) unsatisfied or unpaid judgment, order, or decree
applicable to the Company, (b) outstanding injunction or stipulation applicable
to the Company, or (c) action, suit,

 

 

STOCK PURCHASE AGREEMENT 12



--------------------------------------------------------------------------------

proceeding claim, demand, hearing, indictment, or investigation (each, a
“Proceeding”) in which the Company is a party or has been threatened, by,
against, or involving the Company or any of the assets owned or used by the
Company.

Section 2.15 Labor and Employment Matters.

(a)        The Company is not a party to or bound by any collective bargaining
agreement or other labor contract. At no time during the last five (5) years
preceding the Closing Date has the Company experienced any strikes, picketing,
work stoppage, concerted refusal to work overtime, or other similar labor
activity. At no time during the five (5) years preceding the Closing Date has
the Company experienced any claims of unfair labor practices or other collective
bargaining disputes. The Sellers have no Knowledge of any organizational effort
being made or threatened at any time during the five (5) years preceding the
Closing Date by or on behalf of any labor union with respect to employees of the
Company. The Company has complied with all provisions of applicable Legal
Requirements pertaining to the employment of employees, including without
limitation, all laws relating to labor relations, equal employment, fair
employment practices, entitlements, prohibited discrimination, and the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. Section 2101 et seq.
(“WARN”) and comparable state and local laws or regulations relating to or
arising out of the layoff or termination of employment by the Company, except
for the failure to so comply that would not have a Material Adverse Effect.

(b)        Section 2.15(b) of the Disclosure Schedule sets forth a true and
complete list of the employees of the Company (identified by number only), along
with the position and annual base compensation of each such employee, and any
applicable incentive or bonus program applicable to such employee.

Section 2.16 Employee Benefits.

(a)        Section 2.16(a) of the Disclosure Schedule contains a complete and
accurate list of all Employee Benefit Plans (as defined below) maintained, or
contributed to, by the Company or any ERISA Affiliate for the benefit of
employees of the Company (and their beneficiaries) (the “Company Plans”). For
purposes of this Agreement, “Employee Benefit Plan” means any “employee pension
benefit plan” (as defined in Section 3(2) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)), any “employee welfare benefit plan”
(as defined in Section 3(1) of ERISA), and any other employee benefit, program,
or plan, (other than statutory or Tax-based programs such as workers’
compensation or social security) including disability benefits, deferred
compensation, stock options, stock purchase, phantom stock, stock appreciation,
or post-retirement compensation. For purposes of this Agreement, “ERISA
Affiliate” means any entity which is a member of (i) a controlled group of
corporations (as defined in Section 414(b) of the Code), (ii) a group of trades
or businesses under common control (as defined in Section 414(c) of the Code),
or (iii) an affiliated service group (as defined in Section 414(m) of the Code
or the regulations under Section 414(o) of the Code), any of which includes the
Company. Complete and accurate copies of all Company Plans, the most recent
determination letters received from the Internal Revenue Service (if any), the
last two (2) filed Forms 5500 Annual Report and all schedules thereto, all
related trust agreements, insurance contracts and

 

 

STOCK PURCHASE AGREEMENT 13



--------------------------------------------------------------------------------

summary plan descriptions, and written summaries of all unwritten Company Plans
have been made available to the Buyer. Each Company Plan is and has been
administered, in all material respects, in substantial compliance with its terms
and the Company has met its obligations with respect to such Company Plan.

(b)        There are no pending or threatened audits or investigations by any
Governmental Authority involving any Company Plan, and no pending or threatened
termination proceedings or other claims (except claims for benefits payable in
the Ordinary Course of Business and Proceedings with respect to qualified
domestic relations orders), or other Proceedings against or involving any
Company Plan, any fiduciary thereof or service provider thereto, or asserting
any rights or claims to benefits under any Company Plan.

(c)        The Company Plans that are required to be qualified under
Section 401(a) of the Code have received favorable determination letters from
the Internal Revenue Service to the effect that such Company Plans are qualified
and the plans and the trusts related thereto are exempt from federal income
taxes under Sections 401(a) and 501(a), respectively, of the Code.

(d)        No “accumulated funding deficiency” (as defined in Section 412 of the
Code) has occurred with respect to any Employee Benefit Plan contributed to, or
maintained by, the Company or any ERISA Affiliate which is subject to
Section 412 of the Code or Title IV of ERISA.

(e)        Section 2.16(e) of the Disclosure Schedule lists each “multi-employer
plan” (as defined in Section 4001(x)(3) of ERISA) to which the Company
contributes or is obligated to contribute (the “Multiemployer Plans”). Neither
the Company nor any ERISA Affiliate has withdrawn from any Multiemployer Plan in
a complete or partial withdrawal so as to cause any liability to the Company.

Section 2.17 Environmental Matters.

(a)       For purposes of this Agreement, the following terms have the meanings
provided below:

(i)        “CERCLA” means the federal Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended.

(ii)        “Environment” means soil, land surface or subsurface strata, surface
waters (including navigable waters, ocean waters, streams, ponds, drainage
basins, and wetlands), groundwaters, drinking water supply, stream sediments,
ambient air (including indoor air), plant and animal life, and any other
environmental medium or natural resource.

(iii)        “Environmental Law” means any and all Legal Requirements of any
Governmental Authority regulating or imposing standards of liability or
standards of conduct concerning air, water, solid waste, hazardous waste,
Materials of Environmental Concern, worker and community right-to-know, hazard
communication, noise, radioactive material, resource protection, health
protection, and similar environmental health and safety concerns (including,
without limitation, the Clean Water Act, the Toxic Substances Control Act, the
Clean Air Act, CERCLA, the Resource Conservation and Recovery Act, the Solid

 

 

STOCK PURCHASE AGREEMENT 14



--------------------------------------------------------------------------------

Waste Disposal Act, the Occupational Safety and Health Act, and any and all
rules, regulations, common law, orders, or directives pertaining to
(A) treatment, storage, disposal, or generation of Materials of Environmental
Concern (as defined below); (B) air, water, and noise pollution; (C) groundwater
and soil contamination; (D) the Release (as defined below) or threatened Release
into the Environment of Materials of Environmental Concern, including without
limitation emissions, discharges, injections, spills, escapes, or dumping of
Materials of Environmental Concern; and (E) underground and other storage tanks
or vessels.

(iv)        “Environmental Matters” means any legal obligation or liability
arising under Environmental Law or common law with respect to the Environment or
Materials of Environmental Concern.

(v)        “Materials of Environmental Concern” means any hazardous substance,
pollutant or contaminant (including any admixture or solution thereof), oil,
petroleum, and petroleum products.

(vi)        “Release” means any spilling, leaking, emitting, discharging,
depositing, escaping, leaching, dumping, or other releasing into the
Environment, whether intentional or unintentional.

(b)        Except as described or identified in Section 2.17(b) of the
Disclosure Schedule or the Environmental Assessments and for exceptions which
would not have a Material Adverse Effect:

(i)        the operations of the Company are in compliance with applicable
Environmental Laws;

(ii)        there is no pending or threatened, civil or criminal litigation,
written notice of violation, currently effective order, formal administrative
proceeding, investigation, or information request relating to any Environmental
Matters involving the Company, or any property used for their operations,
including the Leased Real Property;

(iii)        the Company has obtained, and is in compliance with, those Permits,
licenses, and approvals required under applicable Environmental Law to operate
the Business as currently operated by the Company;

(iv)        except those Materials of Environmental Concern that are used by the
Company to operate the Business in the Ordinary Course of Business, the Company
has not caused Materials of Environmental Concern to be present on or in the
Environment at the Leased Real Property;

(v)        there has been no Release of any Materials of Environmental Concern
at or from the Leased Real Property while the Company has owned or occupied the
Leased Real Property that under Environmental Law (A) could reasonably be
expected to impose a liability for removal, remediation, or other clean-up or
(B) could be reasonably be expected to result in the imposition of a lien on the
Leased Real Property or assets of the Company; and

 

 

STOCK PURCHASE AGREEMENT 15



--------------------------------------------------------------------------------

(vi)        there are no underground storage tanks located on, nor have any
underground storage tanks been removed by the Company from, the Leased Real
Property.

(c)        Notwithstanding any other provisions of this Agreement to the
contrary, the representations and warranties made in this Section 2.17 are the
sole and exclusive representations made in this Agreement by the Sellers with
respect to Environmental Laws, Environmental Matters, and Materials of
Environmental Concern.

Section 2.18 Legal Compliance. Except as set forth in Section 2.18 of the
Disclosure Schedule, the Company is, and at all times during the five (5) years
preceding the Closing Date has been, in compliance with each Legal Requirement
that is or was applicable to it or to the conduct or operation of its business
or the ownership or use of any of its assets except for failure to so comply
which would not have a Material Adverse Effect.

Section 2.19 Permits. Each permit, license, franchise, or authorization from any
Governmental Authority that is used by the Company in the conduct of its
business or operations as presently conducted (collectively, the “Permits”) is
listed in Section 2.19 of the Disclosure Schedule, except for those Permits for
which the failure to have would not have a Material Adverse Effect. To the
Sellers’ Knowledge, no Permit will be revoked, terminated prior to its normal
expiration date, or not renewed solely as a result of the consummation of the
transactions contemplated by this Agreement.

Section 2.20 Insurance. Section 2.20 of the Disclosure Schedule lists material
policies of insurance maintained by or for the benefit of the Company. Sellers
represent that all such policies shall remain in full force and effect through
January 5, 2015.

Section 2.21 Customers and Suppliers.

(a)        Section 2.21(a) of the Disclosure Schedule identifies the twenty
(20) largest customers of the Business, based on revenue for the year ended
December 31, 2013 and the twenty (20) largest customers for the 9 months ended
September 30, 2014.

(b)        Section 2.21(b) of the Disclosure Schedule identifies the twenty
(20) largest suppliers of the Business, based on expenses for the year ended
December 31, 2013 and the twenty (20) largest suppliers for the 9 months ended
September 30, 2014.

(c)        No customer identified in Section 2.21(a) of the Disclosure Schedule
and no supplier identified in Section 2.21(b) of the Disclosure Schedule has
provided written notice to the Company of such customer’s or supplier’s intent
to terminate its relationship with the Company.

Section 2.22 Brokers’ Fees. Except as set forth on Section 2.22 of the
Disclosure Schedule, none of the Sellers, the Company, nor any of their
respective Affiliates has any liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.

Section 2.23 Book and Records; Bank Accounts. The books of account and other
financial records of the Company, all of which have been made available to the
Buyer, are complete and correct in all material respects and represent actual,
bona fide transactions. The corporate minute book of the Company, which has been
made available to the Buyer, contains the current Organizational Documents and
accurate and substantially complete records of all

 

 

STOCK PURCHASE AGREEMENT 16



--------------------------------------------------------------------------------

meetings held of, and corporate action taken by, any shareholder, the board of
directors, and committees of the board of directors of the Company. At the
Closing, all of those books and records will be in the possession of the
Company. Section 2.23 of the Disclosure Schedule lists the names, account
numbers, and locations of all banks and other financial institutions of which
the Company has any accounts or safe deposit boxes, and the names of all Persons
authorized to draft or have access to any such accounts.

Section 2.24 Certain Business Relationships with the Company. Except as set
forth on Section 2.24 of the Disclosure Schedule, none of the Sellers nor any of
their Affiliates, has been involved in any business arrangement or relationship
with the Company within the past 24 months, and none of the Seller or any of its
Affiliates owns any asset, tangible or intangible, that is used in the business
of the Company.

Section 2.25 Recalls and Defects. Except for ordinary course warranty claims
(for which a reserve is established), there are no defects that would, in the
aggregate, have a Material Adverse Effect, whether known or unknown, existing in
any units manufactured by the Sellers and/or the Companies or any predecessor
entity for which the Sellers and/or the Companies have liability upon which any
valid legal claim may be made against the Buyer and/or the Companies after
Closing.

Section 2.26 No Operations from January 1 to the Closing Date. Buyer did not
conduct operations or make any sales or accept any inventory-related deliveries
from January 1, 2015 to the Closing Date.

Section 2.27 American RV Exports, LLC. Prior to the Closing Date, the Sellers
will dissolve the wholly owned subsidiary, American RV Exports, LLC. Any
proceeds realized through such dissolution and liquidation shall be the property
of the Sellers to distribute in accordance with the Operating Agreement of
American RV Exports, LLC.

Section 2.28 Legal Employees. All employees are legally employed by the
Companies, and there are no violations of any applicable immigration laws.

Section 2.29 Retirement of Certain Payables and Receivables. Sellers represent
that all Dividends Payable, Notes Payable and Notes Receivable owed to and by
Sellers, and/or to past or present directors, and executive officers shall be
fully retired and paid off prior to or at Closing. Further, Sellers represent
that all debt owed to financial institutions on which the Companies or Sellers
are the primary obligor shall be fully paid prior to Closing.

Article 3.    REPRESENTATIONS AND WARRANTIES OF THE BUYER

The Buyer represents and warrants to the Sellers as follows:

Section 3.1 Organization. The Buyer is a corporation duly organized, validly
existing and in good standing under the laws of Delaware.

Section 3.2 Authorization of Transaction. The Buyer has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The execution, delivery, and performance of this Agreement and the
other agreements and instruments to be executed by the Buyer in connection
herewith, and the consummation by the Buyer of the transactions contemplated
hereby and thereby have been duly and validly authorized by all necessary action
on the part of the Buyer. This Agreement and such other agreements and
instruments contemplated hereby have been, or will be on the Closing Date, duly

 

 

STOCK PURCHASE AGREEMENT 17



--------------------------------------------------------------------------------

and validly executed and delivered by the Buyer and constitute (or will
constitute on the Closing Date), assuming the due authorization, execution, and
delivery by the other parties thereto, valid and binding obligations of the
Buyer, enforceable against the Buyer in accordance with their respective terms,
except that such enforcement may be subject to or limited by (a) the effect of
the applicable bankruptcy, reorganization, moratorium, and similar Legal
Requirements related to or affecting the rights of creditors generally, and
(b) the effect of general principles of equity (regardless of whether
enforceability is considered in a proceeding of law or in equity).

Section 3.3 Noncontravention.

(a)       Neither the execution and delivery of this Agreement by the Buyer, nor
the consummation by the Buyer of the transactions contemplated hereby, will
(i) conflict with or violate any provision of the Organizational Documents of
the Buyer, (ii) conflict with, result in Breach of, constitute (with or without
due notice or lapse of time or both) a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify, or cancel,
or require any notice, consent, or waiver under, any contract, lease, sublease,
license, sublicense, franchise, permit, indenture, agreement or mortgage for
borrowed money, instrument of indebtedness, Encumbrance, or other arrangement to
which the Buyer is a party or by which the Buyer is bound or to which any of its
assets are subject, or (iii) assuming that the filings, registrations,
notifications, authorizations, consents, and approvals referred to in
Section 2.4(b) hereof have been obtained or made, as the case may be, violate
any Legal Requirement applicable to the Buyer or any of its properties or
assets, except in the case of clause (ii), any conflict, Breach, default, right,
requirement, or violation which would not reasonably be expected to have a
material adverse effect on the financial condition or results of operations of
the Buyer or on the ability of the Buyer to consummate the transactions
contemplated by this Agreement (a “Buyer Material Adverse Effect”).

(b)       No filing or registration with, notification to, or authorization,
consent, or approval of, any Governmental Authority is required in connection
with the execution and delivery of this Agreement or the performance by the
Buyer of its obligations hereunder, except (i) compliance with any applicable
filing requirements of the HSR Act, or (ii) such other consents, approvals,
orders, authorizations, notifications, registrations, declarations, and filings,
the failure of which to be obtained or made would not have a Buyer Material
Adverse Effect.

Section 3.4 Broker’s Fees. Neither the Buyer nor any of its Affiliates has any
liability or obligation to pay any fees or commissions to any broker, finder, or
agent with respect to the transactions contemplated by this Agreement

Section 3.5 Litigation. There are no Proceedings pending against, or, to the
Buyer’s Knowledge, threatened against, the Buyer which would reasonably be
expected to have a Buyer Material Adverse Effect.

Section 3.6 Investment Intent. The Buyer is acquiring the Company Units for
investment for its own account and not with a view to the distribution of any
part thereof. The Buyer acknowledges that the Company Units have not been
registered under the Legal Requirements of any jurisdiction.

 

 

STOCK PURCHASE AGREEMENT 18



--------------------------------------------------------------------------------

Section 3.7 Solvency. On the Closing Date, the Buyer will have the financial
resources to pay the Closing Purchase Price on the terms contained in this
Agreement. Following the Closing, the assets of the Buyer will exceed the total
amount of its liabilities, the Buyer will be able to pay its debts in the
ordinary course of business as they mature, and the Buyer will have sufficient
capital resources to carry on its business and the business of the Company and
to fulfill all of its obligations hereunder.

Article 4.     INDEMNIFICATION

Section 4.1 Indemnification by the Sellers. Subject to the terms and conditions
of this Article 4, from and after the Closing Date, the Sellers shall jointly
and severally indemnify the Buyer, the Company, and their Affiliates (the “Buyer
Indemnified Persons”) in respect of, and hold the Buyer Indemnified Persons
harmless against, any and all liabilities, monetary damages, fines, fees,
penalties, interest obligations, deficiencies, losses, costs, and expenses
(including without limitation reasonable attorneys’ fees and expenses)
(collectively, “Damages”) incurred or suffered by a Buyer Indemnified Person
related to, resulting from, or attributable to: (a) any (i) Breach of any
representation or warranty of the Sellers contained in this Agreement or
(ii) Breach of any covenant or agreement of the Sellers contained in this
Agreement, including, but not limited to, Seller’s failure to properly account
for any accruals or liabilities in accordance with GAAP; (b) any failure of any
of the Sellers to have good title to the issued and outstanding Company Units
free and clear of any Encumbrance; (c) any and all known claims for which an
adequate reserve (as determined by Exhibit 1.3 and, if not covered by Exhibit
1.3, then by GAAP) does not exist; (d) any and all known or unknown claims that
are, in whole or in part, attributable or allegedly attributable to actions or
inactions of the Company and/or its agents prior to Closing (for purposes of
clarity, this provision shall refer to all forms of legal claims and, as it
relates to units manufactured, shall include any claims associated with any unit
that is fully manufactured prior to Closing); provided, however, that those
claims for which an adequate reserve (as determined by Exhibit 1.3 and, if not
covered by Exhibit 1.3, then by GAAP) exists in the Company’s financial records
at the time of Closing shall be excluded from indemnification; or (e) resulting
from any claim for brokerage or finder’s fees or commissions or similar payments
based upon any agreement or understanding made or alleged to have been made with
any of the Sellers or the Company (or any person or entity acting on their
behalf) in connection with any of the transactions contemplated hereby.

Section 4.2 Indemnification by the Buyer. Subject to the terms and conditions of
this Article 4, from and after the Closing, the Buyer shall indemnify the
Sellers and each of them in respect of, and hold the Sellers and each of them
harmless against, any and all Damages incurred or suffered by any of the Sellers
or any Affiliate thereof related to, resulting from, or attributable to: (a) any
(i) Breach of any representation or warranty of the Buyer contained in this
Agreement or (ii) Breach of any covenant or agreement of the Buyer contained in
this Agreement; (b) any claim for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding made or alleged to
have been made with the Buyer in connection with any of the transactions
contemplated hereby; or (c) the operation of the Business or assets of the
Company from and after the Closing Date excluding any such operation of the
Business or assets of the Company that occurred, in whole or in part, prior to
the Closing Date.

 

 

STOCK PURCHASE AGREEMENT 19



--------------------------------------------------------------------------------

Section 4.3 Claims for Indemnification.

(a)       Third-Party Claims. All claims for indemnification made under this
Article 4 resulting from a third-party claim against an Indemnified Party (as
defined below) shall be made in accordance with the following procedures. A
Person entitled to indemnification under this Article 4 (an “Indemnified Party”)
shall give prompt written notification to the Person from whom indemnification
is sought (the “Indemnifying Party”) of the commencement of any action, suit, or
proceeding relating to a third-party claim for which indemnification may be
sought or, if earlier, upon the potential assertion of any such claim by a third
party (collectively, an “Action”). Within thirty (30) days after delivery of
such notification, the Indemnifying Party may, upon written notice thereof to
the Indemnified Party, assume control of the defense of the Action with counsel
selected by the Indemnifying Party. If the Indemnifying Party does not assume
control of such defense, the Indemnified Party shall control such defense. The
Party not controlling such defense may participate therein at its own expense.
The Party controlling such defense shall keep the other Party advised of the
status of such action, suit, proceeding, or claim and the defense thereof and
shall consider recommendations made by the other Party with respect thereto. The
Indemnified Party shall not agree to any settlement of such action, suit,
proceeding, or claim without the prior written consent of the Indemnifying
Party, which consent shall not be unreasonably withheld or delayed.

(b)       Procedure for Other Claims. An Indemnified Party wishing to assert a
claim for indemnification under this Article 4 that is not subject to
Section 4.3(a) shall deliver to the Indemnifying Party or in the case of the
Sellers, to the Sellers’ Representative, a prompt written notice (a “Claim
Notice”) which contains (i) a description and the amount (the “Claimed Amount”)
of any Damages incurred by the Indemnified Party, (ii) a statement that the
Indemnified Party is entitled to indemnification under this Article 4 and a
reasonable explanation of the basis therefor, and (iii) a demand for payment in
the amount of such Damages. Within sixty (60) days after delivery of a Claim
Notice, the Indemnifying Party shall deliver to the Indemnified Party a written
response in which the Indemnifying Party shall either: (i) agree that the
Indemnified Party is entitled to receive all of the Claimed Amount (in which
case such response shall be accompanied by a payment by the Indemnifying Party
to the Indemnified Party of the Claimed Amount, by check or by wire transfer),
or (ii) contest that the Indemnified Party is entitled to receive the Claimed
Amount in whole or in part. If the Indemnifying Party in such response contests
the payment of all or part of the Claimed Amount, the Indemnifying Party and the
Indemnified Party shall use good faith efforts to resolve such dispute. If such
dispute is not resolved within sixty (60) days following the delivery by the
Indemnifying Party of such response, then either Party may file a claim subject
to the terms and provisions of this Agreement. As a condition to any payment by
the Indemnifying Party, the Indemnified Party shall assign to the Indemnifying
Party all of its rights with respect to the subject matter of the claim or
otherwise make arrangements reasonably satisfactory to the Indemnifying Party to
provide that the Indemnifying Party is subrogated to such rights.

 

 

STOCK PURCHASE AGREEMENT 20



--------------------------------------------------------------------------------

Section 4.4 Survival.

(a)       Except as expressly set forth in this Agreement, the representations
and warranties of the Sellers and the Buyer set forth in this Agreement, the
Sellers’ Certificate, and the Buyer’s Certificate, and the right to make a claim
hereunder with respect to a Breach thereof, shall survive the Closing and the
consummation of the transactions contemplated hereby and shall remain in full
force and effect until the expiration of all statute of limitations for any
claim subject to a claim of indemnity hereunder at which time they shall expire.
Any valid claim for a Breach of a representation or warranty pursuant to
Section 4.1(a)(i) or Section 4.2(a)(i) that is properly asserted in writing
pursuant to Section 4.3 prior to the expiration as provided in Section 4.4(a) of
the representation or warranty that is the basis for such claim shall survive
until such claim is finally resolved and satisfied.

Section 4.5 Limitations.

(a)       Notwithstanding anything to the contrary contained in this Agreement,
each of the following limitations shall apply to any claim for indemnification
under this Section 4:

(i)       the Sellers shall have no liability to the Buyer Indemnified Persons
pursuant to this Article 4 (other than in respect of any breaches of
representations contained in Sections 2.1, 2.2, 2.3, and 2.4 of this Agreement)
until the aggregate amount of all alleged Damages resulting therefrom exceed an
amount equal to one percent (1%) of the Purchase Price (the “Basket”), and then
indemnity shall attach to the first dollar of the indemnified claim(s); and

(ii)       the overall aggregate liability of the Sellers to the Buyer
Indemnified Persons pursuant to this Article 4 (other than in respect of
breaches of representations contained in Sections 2.1, 2.2, 2.3 and 2.4 of this
Agreement) shall not exceed an amount equal to fifteen percent (15%) of the
Purchase Price.

(b)       Notwithstanding anything to the contrary in this Agreement, the Buyer
shall not be entitled to make any claim for indemnification with respect to any
matter to the extent the Base Purchase Price has been adjusted to reflect such
matter pursuant to Section 1.4 hereof, and the amount of any Damages for which
indemnification is provided under this Article 4 shall be calculated net of any
accruals, reserves, or provisions reflected in the Final Net Assets that is
applicable to the matter for which the accrual, reserve, or provision was
created.

Section 4.6 Manner of Payment. Any indemnification payments pursuant to this
Article 4 shall be effected by wire transfer of immediately available funds to
an account designated in writing by the Indemnified Person, or for payments made
pursuant to Section 4.2, by the Sellers’ Representative, within ten
(10) Business Days after the final determination thereof. All amounts to be paid
by the Sellers under this Article 4 shall first be paid from the Escrow.

Article 5.       TAX MATTERS

The following provisions shall govern the allocation of responsibility as
between the Buyer and the Sellers for certain Tax matters following the Closing
Date.

 

 

STOCK PURCHASE AGREEMENT 21



--------------------------------------------------------------------------------

Section 5.1 Tax Indemnification. The Sellers shall indemnify the Company and the
Buyer indefinitely and hold them harmless from and against (a) all Taxes (or the
non-payment thereof) of the Company for all taxable periods ending on or before
the Closing Date and the portion thereof through the end of the Closing Date for
any taxable period that includes (but does not end on) the Closing Date
(“Pre-Closing Tax Period”), (b) any and all Taxes of any member of an
affiliated, consolidated, combined, or unitary group of which the Company (or
any predecessor of any of the foregoing) is or was a member on or prior to the
Closing Date, including pursuant to Treasury Regulation § 1.1502-6 or any
analogous or similar state, local, or foreign law or regulation, (c) any and all
Taxes of any Person (other than the Company) imposed on the Company as a
transferee or successor, by contract, or pursuant to any Legal Requirement which
Taxes relate to an event or transaction occurring before the Closing, (d) any
future tax exposures related to the invalidation of the Subchapter S status of
Cruiser RV and any of the Sellers for all pre-acquisition periods, and (e) any
tax deductions taken related to tax step up from the Section 338(h)(10) election
as referenced in Section 5.7. The indemnity provided in this Section 5.1 is not
subject to the limitations contained in Article 4 hereof.

Section 5.2 Straddle Period. In the case of any taxable period that includes
(but does not end on) the Closing Date (a “Straddle Period”), the amount of any
Taxes for the Pre-Closing Tax Period shall be determined based on an interim
closing of the books as of the close of business on the Closing Date.

Section 5.3 Responsibility for Filing Tax Returns. The Seller shall prepare or
cause to be prepared and cause to be timely filed all Tax Returns for the
Company that are filed after the Closing Date that pertain to periods prior to
the Closing Date. Upon completion of such Tax Returns for the Company that
pertain to periods prior to the Closing Date, Sellers shall pay to Buyers
(through the use of Escrow funds established hereunder, if available), any Tax
payments due on such returns. Buyer shall then remit or cause to be remitted all
Taxes in respect of such Tax Returns payable after the Closing Date. The Sellers
shall permit the Buyer to review and comment on each such Tax Returns described
in the preceding sentence prior to filing and shall make such revisions to such
Tax Returns as are reasonably requested by the Buyer’s Representative. In the
event of a dispute between the Parties with respect to any item on any such Tax
Return filed by the Seller pursuant to this Section 5.3, the Parties shall act
in good faith to resolve any such dispute prior to the date on which such Tax
Return is required to be filed. The Buyer agrees to file all permitted
extensions of time to file such Tax Return as shall be reasonably required to
allow any such dispute to be resolved. If the Parties hereto cannot resolve any
disputed item, the item or items in question shall be resolved in a manner
similar to that set forth in Section 1.4(b) and Section 1.4(c) hereof.

Section 5.4 Refunds and Tax Benefits. Any Tax refunds that are received by the
Buyer or the Company, and any amounts credited against Tax to which the Buyer or
the Company become entitled, that relate to Tax periods or portions thereof
ending on or before the Closing Date shall be for the account of the Sellers.
The Buyer shall promptly notify the Sellers’ Representative in writing of any
Tax refund(s) received by or payable to the Company after the Closing that
relate to Tax periods or portions thereof ending on or before the Closing Date.
The Buyer shall pay over to the Sellers any such refund or the amount of any
such credit within fifteen (15) days after receipt or entitlement thereto. The
Buyer shall cooperate, and cause the Company to cooperate, in obtaining any
refund that the Sellers reasonably believe should be available, including
without limitation, through filing appropriate forms with the applicable

 

 

STOCK PURCHASE AGREEMENT 22



--------------------------------------------------------------------------------

Taxing Authorities. Any costs incurred in the pursuit of such returns for the
benefit of the Sellers shall be the responsibility of the Sellers.

Section 5.5       Cooperation on Tax Matters; Tax Audits.

(a)       The Buyer and the Sellers shall cooperate fully, as and to the extent
reasonably requested by the other Party, in connection with the filing of Tax
Returns pursuant to this Article 5 and any Tax Audit or other Proceeding with
respect to Taxes. Such cooperation shall include the retention and (upon the
other Party’s request) the provision of records and information that are
reasonably relevant to any such audit or other Proceeding and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder. The Parties agree (i) to retain
all books and records with respect to Tax matters pertinent to the Company
relating to any taxable period beginning before the Closing Date until the
expiration of the statute of limitations (and, to the extent notified by the
Buyer or the Sellers, any extensions thereof) of the respective taxable periods,
and to abide by all record retention agreements entered into with any Taxing
Authority (any such agreements are listed in Schedule 5.5(a) hereof), and
(ii) to give the other Party reasonable written notice prior to transferring,
destroying, or discarding any such books and records and, if the other Party so
requests, the Buyer or the Sellers, as the case may be, shall allow the other
Party to take possession of such books and records.

(b)       The Sellers shall have the sole right to represent the Company’s
interests in any audit or examination (“Tax Audit”) or Proceeding by any Taxing
Authority with respect to Tax periods or portions thereof ending on or before
the Closing Date and to employ counsel of its choice at its expense. In the case
of a Straddle Period, the Sellers shall be entitled to participate at its
expense in any Tax Audit or Proceeding relating in any part to Taxes
attributable to the portion of such Straddle Period deemed to end on or before
the Closing Date and, with the written consent of the Buyer (which shall not be
reasonably withheld), at the Sellers’ sole expense, may assume the control of
such entire Tax Audit or Proceeding. Neither Buyer or Sellers or any of their
respective affiliates may settle or otherwise dispose of any Tax Audit or
Proceeding for which the other party may have a liability under this Agreement
or retroactive or prospective tax consequence, or which may result in an
increase in either’s liability under this Agreement, without the prior written
consent of the affected party or affiliate, which consent shall not be
unreasonably withheld but which may be conditioned on indemnifying the affected
party or affiliate with respect to such liability.

(c)       The Buyer and the Sellers further agree, upon request, to use their
best efforts to obtain any certificate or other document from any Governmental
Authority or any other Person as may be necessary to mitigate, reduce, or
eliminate any Tax that could be imposed (including, but not limited to, with
respect to the transactions contemplated hereby).

(d)       The Buyer and the Sellers further agree, upon request, to provide the
other Party with all information that either Party may be required to report
pursuant to Code § 6043, or Code § 6043A, or Treasury Regulations promulgated
thereunder.

(e)       Neither the Buyer (or its Affiliates) nor the Sellers (or their
Affiliates) shall (or shall cause or permit the Company to) amend, refile, or
otherwise modify any

 

 

STOCK PURCHASE AGREEMENT 23



--------------------------------------------------------------------------------

Tax Return relating in whole or in part to the Company with respect to Tax
periods or portions thereof ending on or before the Closing Date (or with
respect to any Straddle Period) without the prior written consent of the other
party’s representative, which consent may be withheld in the sole discretion of
the representative.

Section 5.6 Certain Taxes and Fees. All excise, sales, use, transfer, stamp,
documentary, filing, recordation, and other similar taxes, together with any
interest, additions, or penalties with respect thereto and any interest in
respect of such additions or penalties (the “Transfer Taxes”), resulting from
the transfer of the Company Units pursuant to this Agreement shall be borne by
the Sellers. Notwithstanding anything contained in this Article 5 to the
contrary, any Tax Returns that must be filed in connection with Transfer Taxes
shall be prepared and timely filed by the Party bearing such Transfer Taxes as
provided herein.

Section 5.7 Taxes and Section 338(h)(10) Election. Buyer and Sellers agree that
under applicable federal tax laws and, to the extent permitted under applicable
federal and state tax laws, the purchase and sale of the Units of CRV shall, for
purposes of all income and similar Taxes, be treated as a sale by Company of its
assets and properties. In pursuance thereof, Buyer and Sellers shall jointly
make the election provided in Section 338(h)(10) of the Code and applicable
Treasury Regulations and, to the extent permitted under applicable state tax
laws, shall also make or be deemed to make such election or any similar election
under and for purposes of state income and similar Taxes (the “Election”). Buyer
shall prepare, and Buyer and Sellers shall execute and file Internal Revenue
Service Form 8023 and all accompanying schedules and all other forms, elections,
and statements required by any Taxing Authority relating to any Taxes to which
Buyer, Company, or Sellers may be subject that is necessary or appropriate to
effectuate, evidence, and confirm the Election. Buyer, Sellers, and Company
shall file all federal income Tax Returns, and where applicable, state income
and similar Tax Returns, in a manner consistent with the foregoing. Within 60
days after the finalization of the Closing Date Balance Sheet, Buyer shall
deliver to Sellers a proposed Form 8883, based on the valuation of the assets
prepared by Stout Risius Ross (“SRR”) and in accordance with Treas. Reg.
Section 1.338-4 and using the methodology on Exhibit 5.7. Sellers shall be
deemed to have accepted the valuation and the allocation unless they deliver a
written notice to Buyer within 10 days of receipt of the proposed Form 8883,
setting forth the items of disagreement. If Sellers have delivered a timely
notice of disagreement, Sellers and Buyer shall negotiate in good faith to
resolve the items of disagreement. If they have not been resolved within 10 days
of Buyer’s receipt of the notice of disagreement, the item of disagreement shall
be submitted to McGladery LLP for resolution (including, if needed, a appraisal
of the assets). Buyer shall pay for the valuation. If there is an objection by
the Sellers, and a appraisal is undertaken, the parties shall equally pay for
the appraisal.

Section 5.8 Partial Contribution toward Tax Gross-Up Amount. In addition to the
payment of the purchase price contemplated in Article 1 hereof, Buyer shall pay
up to a maximum amount of One Hundred Thousand Dollars to Sellers or Fifty
percent of the tax gross-up amount resulting form the Section 338(h)(10)
election, whichever amount is less. This amount shall be paid by Buyer within
ten (10) business days of receipt of a completed calculation revealing the tax
gross-up amount.

 

 

STOCK PURCHASE AGREEMENT 24



--------------------------------------------------------------------------------

Article 6.       FURTHER AGREEMENTS

Section 6.1 Access to Information; Record Retention; Cooperation.

(a)       Access to Information. Following the Closing, each Party shall afford
to the other Party and to the other Party’s Affiliates, authorized accountants,
counsel, and other designated representatives reasonable access (including using
reasonable efforts to give access to third parties possessing information and
providing reasonable access to its own employees who are in possession of
relevant information) and duplicating rights during normal business hours to all
non-privileged records, books, contracts, instruments, documents,
correspondence, computer data, and other data and information (collectively,
“Information”) within the possession or control of such Party or its Affiliates,
relating to the Company or its business or operations prior to the Closing,
insofar as such access is reasonably required by the other Party. Information
may be requested under this Section 6.1(a) for, without limitation, any
financial reporting and accounting matters, preparing or verifying financial
statements, preparing and filing of any Tax Returns, prosecuting any claims for
refund, defending any Tax claims or assessment, preparing securities law or
exchange filings, prosecuting, defending, or settling any litigation,
Environmental Matter, or insurance claim, performing this Agreement and the
transactions contemplated hereby, and all other proper business purposes.

(b)       Access to Personnel. Following the Closing, each Party shall use
commercially reasonable efforts to make available to the other Party, upon
written request, such Party’s and its Affiliates’ officers, directors,
employees, and agents to the extent that such persons may reasonably be required
in connection with any legal, administrative, or other proceedings in which the
requesting Party may from time to time be involved relating to the Company or
its businesses or operations prior to the Closing or for any other matter
referred to in Section 6.1(a).

(c)       Reimbursement. A Party providing Information or personnel to the other
Party under Section 6.1(a) or Section 6.1(b) shall be entitled to receive from
the recipient, upon the presentation of invoices therefor, payments for such
amounts, relating to supplies, disbursements, and other out-of-pocket expenses,
as may be reasonably incurred in providing such Information; provided, however,
that no such reimbursements shall be required for the salary or cost of fringe
benefits or similar expenses pertaining to employees or directors of the
providing Party or its Affiliates.

(d)       Confidentiality. Each of the Buyer and the Sellers shall hold, and
shall use commercially reasonable efforts to cause their respective Affiliates,
consultants, and advisors to hold in strict confidence all Information
concerning the other furnished to it by the other Party or the other Party’s
representatives at any time prior to Closing or pursuant to this Section 6.1
(except to the extent that such Information (i) is or becomes generally
available to the public other than as a result of a disclosure by the receiving
Party in violation of the terms of this Section 6.1, (ii) was within the
possession of the receiving Party prior to it being furnished to the receiving
Party by or on behalf of the other Party pursuant hereto, provided that the
source of such information was not known

 

 

STOCK PURCHASE AGREEMENT 25



--------------------------------------------------------------------------------

by the receiving Party at the time of receipt to be bound by a confidentiality
agreement with or other contractual, legal, or fiduciary obligation of
confidentiality to the other Party or any other party with respect to such
information, or (iii) is or becomes available to the receiving Party from a
source other than the other Party, provided that such source is not, to the
Knowledge of the receiving Party at the time of receipt, bound by a
confidentiality agreement with or other contractual, legal, or fiduciary
obligation of confidentiality to the other Party or any other party with respect
to such information), and each Party shall not release or disclose such
Information to any other person, except its auditors, attorneys, financial
advisors, bankers, and other consultants and advisors, unless compelled to
disclose such Information by judicial or administrative process or, as advised
by its counsel, by other requirements of law; provided, however, that in the
case of disclosure compelled by judicial or administrative process, the
disclosing Party shall notify the non-disclosing Party promptly of the request
or requirement so that the non-disclosing Party may seek an appropriate
protective order or waive compliance with the provisions of this Section 6.1(d).
If, in the absence of a protective order or the receipt of a waiver hereunder, a
Party is, on the written advice of counsel, compelled to disclose any
Information by judicial or administrative process, such Party may so disclose
the Information; provided, however, that, at the written request of the
non-disclosing Party, the disclosing Party shall use commercially reasonable
efforts to obtain, at the expense of the non-disclosing Party an order or other
assurance that confidential treatment will be accorded to such portion of the
Information required to be disclosed.

Section 6.2 Further Assurances. At any time and from time to time after the
Closing, as and when requested by any Party hereto and at such Party’s expense,
the other Party shall promptly execute and deliver, or cause to be executed and
delivered, all such documents and instruments and shall take, or cause to be
taken, all such further or other actions as such other Party may reasonably deem
necessary or desirable to evidence and effectuate the transactions contemplated
by this Agreement.

Section 6.3 Employee Matters.

(a)       Each individual who is employed by the Company immediately prior to
the Closing Date shall remain an employee of the Company following the Closing
Date (each such employee, an “Affected Employee”).

(b)       As of the Closing, each Affected Employee shall remain eligible to
participate, without any waiting time, in welfare benefit plans currently
available to employees of CRV and DRV.

(c)       Effective as of the Closing, the Buyer shall cause the Company to
continue to recognize all accrued and unused vacation days, holidays, personal,
sickness, and other paid time off days (including banked days) that have accrued
to Affected Employees through the Closing and which have been reserved for in
the Closing Net Asset Schedule.

(d)       The Buyer acknowledges that no Affected Employee shall be terminated
solely due to the transaction contemplated by this Agreement, and therefore no
obligations under the Consolidated Omnibus Reconciliation Act of 1985, as
amended, and the regulations and rules issued pursuant thereto (“COBRA”) will
arise in connection with such transaction. The Buyer shall or shall cause the
Company to meet

 

 

STOCK PURCHASE AGREEMENT 26



--------------------------------------------------------------------------------

any obligation under COBRA with respect to qualifying events occurring after the
Closing.

(e)       From the Closing Date to May 1, 2015, the Buyer shall ensure that the
Company does not terminate the employment of any Affected Employees so as to
cause any “plant closing” or “mass layoff” (as those terms are defined in the
WARN Act) such that the Company has any obligation under the WARN Act that the
Company otherwise would not have had absent such terminations.

Article 7.       MISCELLANEOUS

Section 7.1 Definitions and Usage

(a)       Defined Terms. In addition to other terms defined in this Agreement,
capitalized terms used in this Agreement have the following meanings:

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with such other Person. This
specifically includes officers, directors, and employees. For purposes of
determining whether a Person is an Affiliate, the term “control” shall mean
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of securities, by virtue of the office held by such Person, by contract, or
otherwise.

“Breach” means, as to any representation, warranty, covenant, obligation, or
other provision of this Agreement or any other instrument or certificate
executed and delivered pursuant hereto, any inaccuracy in, or any failure to
perform or comply with, such representation, warranty, covenant, obligation, or
other provision.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the City of Elkhart, Indiana are authorized or required to be
closed.

“Contract” means any agreement, lease, contract, note, mortgage, indenture, or
other legally binding obligation or commitment, written or oral.

“Disclosure Schedules” means the Disclosure Schedules delivered by Seller to
Buyer concurrently with the execution and delivery of this Agreement.

“Encumbrances” means any mortgage, pledge, security interest, encumbrance,
charge, or other lien (whether arising by contract or by operation of law),
other than (A) mechanic’s, materialmen’s, and similar liens that are
individually and in the aggregate not material to the Company, taken as a whole,
(B) liens on goods in transit incurred pursuant to documentary letters of
credit, (C) liens with respect to current Taxes not yet due and payable or due
but not delinquent, (D) purchase money liens and liens securing rental payments
under capital lease arrangements, and (E) other liens arising in the Ordinary
Course of Business and not incurred in connection with the borrowing of money.

“Environmental Assessments” means any environmental reports, assessments, and
any similar reports obtained by Buyer regarding any of the Tangible Property.

 

 

STOCK PURCHASE AGREEMENT 27



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
the government of Canada, any nation, state, province, principality, county,
city, town, village, district, or other jurisdiction of any nature located
within the United States or Canada, and any federal, state, local, municipal,
other government, or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal) entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory, or taxing authority or power of any nature
within the United States of America or Canada.

“Knowledge” – an individual will be deemed to have “Knowledge” of a particular
fact or other matter if such individual is actually aware of such fact or other
matter or, in the exercise of reasonable diligence, should have been aware of
such fact or matter. A Person (other than an individual) will be deemed to have
“Knowledge” of a particular fact or other matter if any individual who is
serving, or who has at any time served, as a director, officer, partner,
executor, or trustee of such Person (or in any similar capacity) has, or at any
time had, Knowledge of such fact or other matter.

“Leased Real Property” means certain real property commonly known as 1500 N.
Detroit Street, LaGrange, IN 46761.

“Legal Requirement” means any federal, state, local, municipal, constitution,
law, rule, ordinance, principle of common law, code, regulation, statute, or
treaty, and any award, decision, injunction, judgment, order, ruling, subpoena,
or verdict entered, issued, made, or rendered by any court, administrative
agency, or other Governmental Authority or by any arbitrator.

“Material Adverse Effect” means an effect on the business, financial condition,
or results of operations of the Company that concerns or involves (a) an amount
alleged to be greater than $15,000 or (b) would otherwise have a significant
non-financial effect on the operations of the Companies, except to the extent
such adverse effect results from (A) general economic, financial, or market
conditions in any of the geographic areas in which the Company operates,
(B) conditions caused by acts of terrorism or war (whether or not declared),
(C) conditions or circumstances generally affecting the businesses or
industries, as a whole, in which the Company operates, (D) the consummation of
the transactions contemplated hereby, or (E) any changes in applicable Legal
Requirements.

“Ordinary Course of Business” – an action taken by a Person will be deemed to
have been taken in the “Ordinary Course of Business” if such action is
consistent with the past practices of such Person and is taken in the ordinary
course of the normal day-to-day operations of such Person and such action is not
required to be authorized by the board of directors of such Person (or by any
Person or group of Persons exercising similar authority).

“Organizational Documents” means (A) the articles or certificate of
incorporation and the bylaws of a corporation; (B) the partnership agreement and
any statement of partnership of a general partnership; (C) the limited
partnership agreement and the certificate of limited partnership of a limited
partnership; (D)

 

 

STOCK PURCHASE AGREEMENT 28



--------------------------------------------------------------------------------

the operating agreement or limited liability company agreement and articles or
certificate of organization of a limited liability company; (E) any charter or
similar document adopted or filed in connection with the creation, formation, or
organization of a Person; and (F) any amendment to any of the foregoing.

“Person” means an individual, a corporation, a general partnership, a limited
partnership, a limited liability company, an association, a trust or any other
entity or organization, including a government or political subdivision or an
agency or instrumentality thereof.

(b)       Usage.

(i)       Interpretation. In this Agreement, unless a clear contrary intention
appears:

(A) the singular number includes the plural number and vice versa;

(B) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are not prohibited by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;

(C) reference to any gender includes each other gender;

(D) reference to any agreement, document, or instrument means such agreement,
document, or instrument as amended or modified and in effect from time to time
in accordance with the terms thereof;

(E) reference to any Legal Requirement means such Legal Requirement as amended,
modified, codified, replaced, or reenacted, in whole or in part, and in effect
as of the date of the Closing, including rules and regulations promulgated
thereunder, and reference to any section or other provision of any Legal
Requirement means that provision of such Legal Requirement from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement, or reenactment of such section or other provision;

(F) “hereunder,” “hereof,” “hereto,” and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular Article,
Section, or other provision hereof;

(G) “including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term;

(H) “or” is used in the inclusive sense of “and/or;”

(I) with respect to the determination of any period of time, “from” means “from
and including” and “to” means “to but excluding;”

 

 

STOCK PURCHASE AGREEMENT 29



--------------------------------------------------------------------------------

(J) references to documents, instruments, or agreements shall be deemed to refer
as well to all addenda, exhibits, schedules, or amendments thereto; and

(K) all references to “Dollars” or “$” refer to currency of the United States of
America.

(ii)       Legal Representation of the Parties. This Agreement was negotiated by
the Parties with the benefit of legal representation, and any rule of
construction or interpretation otherwise requiring this Agreement to be
construed or interpreted against any Party shall not apply to any construction
or interpretation hereof.

Section 7.2 Press Releases and Announcements. No Party shall issue (and each
Party shall cause its Affiliates not to issue) any press release or public
disclosure relating to the subject matter of this Agreement without the prior
written approval of the other Party (and in the case of the Sellers, the
Sellers’ Representative); provided, however, that either Party may make any
public disclosure it believes in good faith is required by law, regulation, or
stock market rule (in which case the disclosing Party shall advise the other
Party and the other Party shall have the right to review such press release or
announcement prior to its publication).

Section 7.3 No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any person other than the Parties and their respective
successors and permitted assigns and, to the extent specified herein, their
respective Affiliates.

Section 7.4 Action to be Taken by Affiliates. The Parties shall cause their
respective Affiliates to comply with all of the obligations specified in this
Agreement to be performed by such Affiliates. Prior to the Closing, the Company
will be deemed to be an Affiliate of the Sellers and not of the Buyer. Following
the Closing, the Company will be deemed to be an Affiliate of the Buyer and not
of the Sellers.

Section 7.5 Entire Agreement. This Agreement (including the Disclosure
Schedules) and the Confidentiality Agreement constitute the entire agreement
between the Buyer, on the one hand, and the Sellers, on the other hand. This
Agreement supersedes any prior understandings, agreements, or representations by
or between the Buyer and its Affiliates, on the one hand, and the Sellers, on
the other hand, whether written or oral, with respect to the subject matter
hereof (other than the Confidentiality Agreement).

Section 7.6 Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Party.

Section 7.7 Counterparts; Facsimile Signatures. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original but all
of which together shall constitute one and the same instrument. This Agreement
may be executed and delivered by facsimile.

Section 7.8 Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

 

STOCK PURCHASE AGREEMENT 30



--------------------------------------------------------------------------------

Section 7.9 Notices. All notices and other communications given or made pursuant
to this Agreement shall be in writing and shall be deemed effectively given:
(a) upon personal delivery to the Party to be notified, (b) upon transmission
when sent by facsimile, provided electronic confirmation of successful
transmission is received by the sending Party and a confirmation copy is sent on
the same day as the facsimile transmission by nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt,
(c) five (5) Business Days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (d) one (1) Business Day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt, in each case to the intended
recipient as set forth below:

 

If to the Buyer:

Mr. Robert Martin                     

Chief Executive Officer            

Thor Industries, Inc.

601 East Beardsley Avenue

Elkhart, In 46514                       

Copy to:

Mr. Todd Woelfer                      

Senior Vice President, General Counsel and Corporate Secretary

Thor Industries, Inc.

601 East Beardsley Avenue

Elkhart, IN 46514

If to the Sellers:

Mr. David Fought

11325 Fishers Pond

Middlebury, Indiana 46540                         

Copy to:

Mr. Ryan Fountain

420 Lincoln Way West

Mishawka, Indiana 46544

Any Party may give any notice, request, demand, claim, or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telex, ordinary mail, or electronic mail), but no such
notice, request, demand, claim, or other communication shall be deemed to have
been duly given unless and until it actually is received by the Party for whom
it is intended. Either Party may change the address to which notices, requests,
demands, claims, and other communications hereunder are to be delivered by
giving the other Party notice in the manner herein set forth.

Section 7.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Indiana without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Indiana or any other jurisdiction) that would cause the application of laws of
any jurisdiction other than those of the State of Indiana.

 

 

STOCK PURCHASE AGREEMENT 31



--------------------------------------------------------------------------------

Section 7.11 Amendments and Waivers. The Parties may mutually amend or waive any
provision of this Agreement at any time. No amendment or waiver of any provision
of this Agreement shall be valid unless the same shall be in writing and signed
by each of the Parties. No waiver by either Party of any default,
misrepresentation, or Breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or Breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.

Section 7.12 Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the body making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration, or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment may be appealed.

Section 7.13 Expenses. Except as otherwise specifically provided to the contrary
in this Agreement, each of the Parties shall bear its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby. For avoidance of doubt, the Parties
acknowledge that the Sellers will be permitted to allocate any of their costs
and expenses to the Company prior to the Closing, and that such costs and
expenses shall be paid at the Closing, provided such costs and expenses are
appropriately reflected in the Financial Statements and the Final Net Assets.

Section 7.14 Specific Performance. Each of the Parties acknowledges and agrees
that the other Party would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached. Accordingly, each of the Parties agrees that
the other Party shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof in any action instituted in any
court of the United States or any state thereof having jurisdiction over the
Parties and the matter.

Section 7.15 Incorporation of Exhibits, Schedules, and Attachments. The
Exhibits, Schedules, and Attachments identified in this Agreement are
incorporated herein by reference and made a part hereof.

Section 7.16 Submission to Jurisdiction. The Parties hereby irrevocably and
unconditionally (i) agree that any legal dispute arising from this Agreement or
the transaction contemplated herein shall be submitted to binding arbitration,
using the Commercial Arbitration Rules of the American Arbitration Association.
The parties agree that they shall attempt in good faith to agree upon a single
arbitrator to decide the matter. In the even that after a period of fifteen
(15) days after receipt of the demand for arbitration the parties have failed to
agree upon an arbitrator, each party shall name a single arbitrator. The two
named arbitrators shall then be responsible for identifying a single arbitrator
who may decide the case. The selection criteria for that single arbitrator shall
be that the proposed arbitrator have sufficient experience in

 

 

STOCK PURCHASE AGREEMENT 32



--------------------------------------------------------------------------------

transactions similar to the one contemplated herein. Unless otherwise agreed, in
writing, by both parties, the arbitration shall take place in Elkhart Country,
Indiana. Each party shall be responsible for its own costs and fees.

 

 

 

STOCK PURCHASE AGREEMENT 33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Stock Purchase
Agreement as of the date first above written.

 

BUYER

 

Heartland Recreational Vehicles, LLC

 

By: /s/ Chris J. Hermon

 

PRINTED NAME: CHRIS HERMON

 

TITLE: PRESIDENT

 

[SELLERS’ SIGNATURES ON FOLLOWING  PAGE(S)]

 

 

STOCK PURCHASE AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

SELLERS’ SIGNATURES:

BY: /s/ David E. Fought

PRINTED NAME: David E. Fought for Sidnaw Corporation, Inc.

BY: /s/ David E. Fought

PRINTED NAME: David E. Fought

BY: /s/ Jeffrey D. Fought

PRINTED NAME: Jeffrey D. Fought

BY: /s/ Paul R. Corman

PRINTED NAME: Paul R. Corman

BY: /s/ John J. Mohamed

PRINTED NAME: John J. Mohamed

BY: /s/ Robert L. Tiedge

PRINTED NAME: Robert L. Tiedge

BY: /s/ Dan E. VanLiew

PRINTED NAME: Dan E. VanLiew

BY: /s/ E. Dale Fenton

PRINTED NAME: E. Dale Fenton

BY: /s/ Laure R. Cunningham

PRINTED NAME: Laure R. Cunningham

 

 

STOCK PURCHASE AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

LIST OF SCHEDULES

 

     Page  

Schedule 2.1(a) Qualifications

     1   

Schedule 2.2(a) Capitalization and Ownership

     2   

Schedule 2.2(b) Share Encumbrances

     3   

Schedule 2.4 Noncontravention; Consents and Approval

     4   

Schedule 2.5 Equity Investments

     5   

Schedule 2.7 Encumbrances to Tangible Property

     6   

Schedule 2.10 Liabilities

     9   

Schedule 2.11(b) Tax Returns

     10   

Schedule 2.11(c) Tax Audits

     11   

Schedule 2.12(a) Intellectual Property

     12   

Schedule 2.13(a) Contracts

     15   

Schedule 2.13(b) Contracts – Enforceability

     19   

Schedule 2.13(c) Contracts – Compliance

     20   

Schedule 2.14 Proceedings

     21   

Schedule 2.15(b) Employee List

     23   

Schedule 2.16(a) Employee Benefit Plans

     24   

Schedule 2.16(c) Multiemployer Plans

     25   

Schedule 2.17(b) Environmental Matters

     26   

Schedule 2.18 Legal Compliance

     27   

Schedule 2.19 Permits

     28   

Schedule 2.20 Insurance

     30   

Schedule 2.21(a) Customers

     31   

Schedule 2.21(b) Suppliers

     34   

Schedule 2.22 Brokers’ Fees

     37   

Schedule 2.23 Books and Records; Bank Accounts

     38   

Schedule 2.24 Certain Business Relationships with the Company

     39   

Schedule 5.5(a) Tax Agreements

     40   